Citation Nr: 1705274	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  15-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected metatarsalgia, Morton's neuroma, degenerative joint disease, and boney fusions in the proximal interphalangeal (PIP) joint 2nd, 3rd, and 4th toes, left foot (left foot disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from May 1986 to August 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

The Board notes that the RO included a claim for entitlement to individual unemployability as part of the Veteran's claim on appeal.  See June 2016 Supplemental Statement of the Case (SSOC).  The Board finds that this was appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  Virtual VA contains additional VA treatment records, but otherwise contains documents identical to shoe in VBMS or irrelevant to the issues on appeal.


FINDING OF FACT

In a January 2017 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew her claim for entitlement to a rating in excess of 10 percent for her service-connected left foot disability, including entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 10 percent for her service-connected left foot disability, including entitlement to TDIU, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2016).

The Veteran submitted a January 2017 statement indicating that she was withdrawing her BVA appeal claim.  The Board finds that Veteran has withdrawn her appeal regarding the issue of entitlement to a rating in excess of 10 percent for her service-connected left foot disability, including entitlement to TDIU, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue, and it is dismissed.


ORDER

The claim for entitlement to a rating in excess of 10 percent for metatarsalgia, Morton's neuroma, degenerative joint disease, and boney fusions in the PIP joint 2nd, 3rd, and 4th toes, left foot, including entitlement to individual unemployability is dismissed without prejudice.



____________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


